Case 1:20-cv-00392-JMS-DLP Document 49 Filed 07/28/20 Page 1 of 8 PageID #: 257




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 JOHN D. MYERS, JR.,             )
                                 )
                    Plaintiff,   )
                                 )
                 v.              )                     No. 1:20-cv-00392-JMS-DLP
                                 )
 EQUIFAX INFORMATION SERVICES,   )
 LLC,                            )
 EXPERIAN INFORMATION SOLUTIONS, )
 INC.,                           )
 TRANS UNION, LLC,               )
                                 )
                    Defendants.  )

                                         ORDER

        On January 13, 2020, Plaintiff John Myers initiated this Fair Credit

 Reporting Act ("FCRA") lawsuit in Rush County Superior Court against credit

 reporting agency ("CRA") Defendants Equifax Information Services, LLC

 ("Equifax"), Experian Information Solutions, Inc. ("Experian"), and Trans Union,

 LLC ("Trans Union"). (Dkt. 1-2 at 4). Plaintiff alleges that the Defendants are

 falsely reporting a reaffirmed loan account as discharged in bankruptcy. (Dkt. 1-2 at

 4). This inaccurate reporting, the Plaintiff contends, is a violation of § 1681e(b) of

 the FCRA and warrants actual, statutory, and punitive damages for Plaintiff's

 injuries. (Dkt. 1-2 at 6).

        On February 4, 2020, Trans Union removed the case to this Court. (Dkt. 1).

 On March 13, 2020, this Court entered a case management plan setting the

 deadline to amend pleadings on May 29, 2020. (Dkt. 26 at 4). On May 12, 2020,


                                             1
Case 1:20-cv-00392-JMS-DLP Document 49 Filed 07/28/20 Page 2 of 8 PageID #: 258




 Plaintiff filed the present Motion for Leave to File Amended Complaint. (Dkt. 35).

 Plaintiff's proposed amended complaint includes a more detailed factual

 background regarding the reaffirmation of Plaintiff's loan account and notification

 to the Defendants, and adds class action lawsuit allegations. (See Dkt. 35-1 at 3-4,

 9-12).

          On June 9, 2020, Defendant Trans Union filed a response in opposition,

 arguing that the Court should deny the Plaintiff's proposed amendment because it

 is futile and does not cure the deficiencies in the original Complaint. (Dkt. 40 at 4).

 Defendants Equifax and Experian did not file responses. On June 23, 2020, Plaintiff

 filed a reply in support of the Motion to Amend. (Dkt. 47). The Motion is now fully

 briefed and ripe for decision.

    I.       Legal Standard

          After the opportunity to amend the pleadings as a matter of course has

 passed, a party may amend a complaint only with the consent of the opposing party

 or leave of the court. Fed. R. Civ. P. 15(a). Generally, motions to amend pleadings

 are treated favorably under Rule 15's liberal amendment policy. See id. Leave to

 amend should be "freely given," absent considerations such as "undue delay, bad

 faith or dilatory motive on the part of the movant, repeated failure to cure

 deficiencies by amendments previously allowed, undue prejudice to the opposing

 party by virtue of allowance of the amendment, and futility of amendment." Foman

 v. Davis, 371 U.S. 178, 182 (1962).




                                            2
Case 1:20-cv-00392-JMS-DLP Document 49 Filed 07/28/20 Page 3 of 8 PageID #: 259




          Here, Defendant Trans Union opposes Plaintiff's Motion to Amend on the

 ground that the proposed amendment to the complaint is futile. An amendment is

 futile if the amended pleading would not survive a motion to dismiss. McCoy v.

 Iberdrola Renewables, Inc., 760 F.3d 674, 685 (7th Cir. 2014). To survive a motion to

 dismiss, the amended complaint must "contain sufficient factual matter, accepted as

 true, to 'state a claim to relief that is plausible on its face.' " Id. at 685 (quoting

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Before denying a motion to amend,

 however, it should be "clear" that the proposed amended complaint "is deficient"

 and would not survive such a motion. Johnson v. Dossey, 515 F.3d 778, 780 (7th Cir.

 2008); see Runnion ex rel. Runnion v. Girl Scouts of Greater Chi. & Nw. Ind., 786

 F.3d 510, 519-20 (7th Cir. 2015) ("Unless it is certain from the face of the complaint

 that any amendment would be futile or otherwise unwarranted, the district court

 should grant leave to amend.") (quoting Barry Aviation Inc. v. Land O'Lakes Mun.

 Airport Comm'n, 377 F.3d 682, 687 (7th Cir. 2004)).

    II.      DISCUSSION

          In the proposed amended complaint, Plaintiff asserts that in March 2019, he

 received a bankruptcy discharge in the Southern District of Indiana. (Dkt. 35-1 at 3-

 4). The bankruptcy discharge, however, did not include an Ally Financial

 automobile loan account because the account was reaffirmed in bankruptcy. (Dkt.

 35-1 at 3). Plaintiff asserts that Ally Financial "reported to the [CRA] Defendants

 that the account was current and paid as agreed and was never late," and that

 "Defendants were on notice that Plaintiff had reaffirmed the Ally Financial



                                              3
Case 1:20-cv-00392-JMS-DLP Document 49 Filed 07/28/20 Page 4 of 8 PageID #: 260




 automobile loan." (Dkt. 35-1 at 4). Moreover, the proposed amended complaint adds

 class action lawsuit allegations against all three Defendants. (See Dkt. 35-1 at 9-

 12). Defendant Trans Union contends that the Plaintiff's proposed

 amendment is futile and does not cure the deficiencies alleged in the original

 Complaint. (Dkt. 40 at 4). Specifically, Trans Union asserts that the Plaintiff's

 complaint would not survive a motion to dismiss because he has failed to allege the

 notice requirement of § 1681e(b) of the FCRA. (Dkt. 40 at 5). Trans Union further

 argues that because the Plaintiff's claims are futile, the class action allegations also

 fail on futility grounds. (Dkt. 40 at 3).

        A. Futility of the Proposed Amended Complaint

        In the proposed amended complaint, Plaintiff asserts that Defendants are

 liable for willfully and negligently violating 15 U.S.C. § 1681e(b) of the FCRA, (Dkt.

 35-1 at 9), which requires:

          Whenever a consumer reporting agency prepares a consumer
          report it shall follow reasonable procedures to assure maximum
          possible accuracy of the information concerning the individual
          about whom the report relates.

 15 U.S.C. § 1681e(b). To state a claim under § 1681e(b) of the FCRA, "a consumer

 must sufficiently allege that a CRA prepared a report containing inaccurate

 information." Washington v. Equifax Credit Bureau, No. 1:16-cv-01016-SEB-MJD,

 2018 WL 780506, at *3 (S.D. Ind. Feb. 8, 2018) (citing Henson v. CSC Credit Servs.,

 29 F.3d 280, 284 (7th Cir. 1994) (quoting Cahlin v. Gen. Motors Acceptance Corp.,

 936 F.2d 1151, 1156 (11th Cir. 1991)). The FCRA, however, does not demand strict

 liability. If a CRA follows reasonable procedures to assure maximum possible

                                             4
Case 1:20-cv-00392-JMS-DLP Document 49 Filed 07/28/20 Page 5 of 8 PageID #: 261




 accuracy, it is not liable for reporting inaccurate information. Washington, 2018 WL

 780506, at *3 (quoting 15 U.S.C. § 1681e(b)). Thus, the Seventh Circuit has found

 that a CRA is not liable under the FCRA for reporting inaccurate information

 obtained from a court’s judgment docket, Henson, 29 F.3d at 280, or records from

 financial institutions, Sarver v. Experian Info. Sols., 390 F.3d 969, 972 (7th Cir.

 2004), without the consumer providing prior notice that the information may be

 inaccurate.

       In the proposed amended complaint, Plaintiff alleges that Defendants failed

 to ensure that reasonable procedures were in place to prevent inaccurately

 reporting that Plaintiff's Ally Financial loan account was reaffirmed and not

 discharged in bankruptcy. (Dkt. 35-1 at 3, 9). In terms of notice to Trans Union, the

 proposed amended complaint asserts the following:

          28. In August 2019, Plaintiff paid off the Ally Financial
          automobile loan.

          29. At that same time, Ally Financial reported to the credit
          reporting agency Defendants that the account was current and
          paid as agreed and was never late.

          30. In light of Ally Financial's reporting, the type of loan at issue,
          and Plaintiff's continued payment on the loan after [his]
          bankruptcy discharge, Defendants were on notice that Plaintiff
          had reaffirmed the Ally Financial Automobile loan.

          31. In addition, each of the Defendants access bankruptcy filings
          on a daily basis. As such, they either knew or should have known
          that the Ally account was not discharged in bankruptcy.

 (Dkt. 35-1 at 4).




                                            5
Case 1:20-cv-00392-JMS-DLP Document 49 Filed 07/28/20 Page 6 of 8 PageID #: 262
        Trans Union's main contention is that because a CRA cannot be held liable

 without being placed on notice of an inaccuracy, (Dkt. 40 at 4), Plaintiff's proposed

 amendment is futile. According to Trans Union, the Plaintiff's proposed amended

 complaint fails to demonstrate that Trans Union was placed on notice as required by


 § 1681e(b). (Dkt. 40 at 4). If the Court accepts the Plaintiff's argument regarding

 notice, Trans Union argues this would impose an unreasonable requirement on

 CRAs to review every bankruptcy account, determine the loan type, assess whether

 the debtor continued paying the loan, and draw legal conclusions based on that

 information. (Dkt. 40 at 6).

       Trans Union has invited the Court to move beyond the Plaintiff's notice

 allegations in the proposed amended complaint to make a determination as to the

 merits of the Plaintiff's claims. That is, Trans Union requests that this Court

 interpret the meaning of "notice" within the confines of § 1681e(b), considering the

 factual allegations in the proposed amended complaint. However, "[f]utility, in the

 context of Rule 15, refers to the inability to state a claim, not the inability of the

 plaintiff to prevail on the merits." Gorss Motels, Inc. v. Brigadoon Fitness Inc., No.

 1:16-cv-330-HAB, 2020 WL 2570046, at *3 (N.D. Ind. May 21, 2020).

       Motions to amend are assessed under liberal standards. Robinson v. Lipps,

 No. 1:12-cv-01170-JMS, 2013 WL 618802, at *1 (S.D. Ind. Feb. 19, 2013). When

 accepted as true, the Plaintiff's proposed amended complaint provides the Court

 with sufficient facts to plausibly allege a failure to follow reasonable procedures to

 ensure maximum possible accuracy under § 1681e, notice to the CRAs of an

 inaccuracy, and claims that he suffered damages as a result of the inaccuracy.



                                             6
Case 1:20-cv-00392-JMS-DLP Document 49 Filed 07/28/20 Page 7 of 8 PageID #: 263




        Although Trans Union might be correct regarding its assertion that Plaintiff

 failed to properly notify Trans Union, without the benefit of engaging in discovery,

 the Court is unable to conclude that the Plaintiff will be unable to sufficiently

 develop his claims. Discovery is not scheduled to close until December 4, 2020. (Dkt.

 26 at 7).

        Taking the above allegations as true, the Court is not certain that Plaintiff's

 Amended Complaint, on its face, is futile. Accordingly, the Court, applying the

 liberal standard for amending pleadings early in a lawsuit, finds that Plaintiff's

 proposed amended complaint is sufficient to survive Defendant Trans Union's

 futility argument.

        B. Class Action Allegations

        As to the addition of class action allegations, Plaintiff requests to bring this

 action on behalf of himself, a class, and a sub-class. (Dkt. 35-1 at 10). Trans Union

 does not challenge the class allegations except to contend that the class claims fail

 for the same reason as mentioned above – the claims are futile. (Dkt. 40 at 3). This,

 however, is the extent of Trans Union's argument. Without support for this

 argument, the Court finds that Trans Union's conclusory statement is perfunctory

 and undeveloped. See United States v. Cisneros, 846 F.3d 972, 978 (7th Cir. 2017);

 Hall v. Berryhill, 906 F.3d 640, 644 (7th Cir. 2018) (stating that "an argument that

 is 'perfunctory and undeveloped' may be treated as waived."). The Court finds this

 argument waived.




                                             7
Case 1:20-cv-00392-JMS-DLP Document 49 Filed 07/28/20 Page 8 of 8 PageID #: 264




    III.      CONCLUSION

       For the reasons discussed above, the Court GRANTS the Plaintiff's

 Motion for Leave to File Amended Complaint, Dkt. [35]. Plaintiff is directed to file

 the Amended Complaint within three (3) days from the date of this Order.

       So ORDERED.

           Date: 7/28/2020




 Distribution:

 All ECF-registered counsel of record via email.




                                           8
